Title: To James Madison from Louis-André Pichon, 18 June 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


18 June 1801, Philadelphia. Acknowledges JM’s reply to his letters of [17 and] 18 May. Since JM did not mention the matter of commissaries Arcambal and Marbois on which the president’s decision was requested, Pichon assumes that JM’s silence signifies approval. Expresses gratitude for the president’s decision concerning the American loan of $15,000 toward relief of Saint-Domingue refugees and assures JM that French government will make reimbursement in this case as in that of French prisoners. Requires record of monies all federal departments spent for these purposes.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:252–53). RC 3 pp.; written in French; in a clerk’s hand, signed by Pichon; docketed by Wagner. Extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:434.


